
	
		II
		111th CONGRESS
		2d Session
		S. 3028
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 24, 2010
			Mr. Kerry (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to eliminate the 190-day lifetime limit on inpatient psychiatric hospital
		  services under the Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Mental Health Inpatient
			 Equity Act.
		2.Elimination of 190-day lifetime limit on
			 inpatient psychiatric hospital services
			(a)In generalSection 1812 of the
			 Social Security Act (42 U.S.C. 1395d)
			 is amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by adding
			 or at the end;
					(B)in paragraph (2), by striking ;
			 or at the end and inserting a period; and
					(C)by striking paragraph (3); and
					(2)in subsection (c), by striking (but
			 shall not be included and all that follows before the period at the
			 end.
				(b)Effective
			 DateThe amendments made by
			 subsection (a) shall apply to items and services furnished on or after January
			 1, 2011.
			
